                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 JAMES TARPEH,                                        §
                                                      §
          Plaintiff,                                  §
                                                      §   Civil Action No. 3:19-CV-01769-X
 v.                                                   §
                                                      §
 BRANCH BANKING AND TRUST                             §
 COMPANY,                                             §
                                                      §
          Defendant.                                  §
                        MEMORANDUM OPINION AND ORDER

       On July 26, 2019, defendant Branch Banking and Trust Company (BB&T) filed

a motion to partially dismiss plaintiff James Tarpeh’s complaint with prejudice as it

pertains to its Family Medical Leave Act (FMLA) violation claim [Doc. No. 4]. The

Court finds that Tarpeh has failed to state a claim but will allow Tarpeh to amend

his complaint to replead his FMLA claim. The Court also finds that BB&T has failed

to show it is entitled to attorney’s fees because Tarpeh’s FMLA claim is frivolous. As

such, the Court GRANTS IN PART BB&T’s motion to partially dismiss,

DISMISSES Tarpeh’s FMLA claim WITHOUT PREJUDICE, and orders his

amended complaint to be filed in 28 days. 1

       To survive a motion to dismiss, a plaintiff must allege enough facts “to state a




         1 Under § 205(a)(5) of the E-Government Act of 2002 and the definition of “written opinion”

adopted by the Judicial Conference of the United States, this is a “written opinion[] issued by the
court” because it “sets forth a reasoned explanation for [the] court’s decision.” It has been written,
however, primarily for the parties, to decide issues presented in this case, and not for publication in
an official reporter, and should be understood accordingly.

                                                  1
claim to relief that is plausible on its face.” 2 The FMLA states that an employee is

eligible for leave after being employed for at least 12 months and having worked at

least 1,250 hours within that time period. 3 Even so, an employer may be equitably

estopped from asserting an employee’s non-eligibility if the

       employer who without intent to deceive makes a definite but erroneous
       representation to his employee that she is an “eligible employee” and
       entitled to leave under FMLA, and has reason to believe that the
       employee will rely upon it . . . [and] the employee reasonably relies on
       that representation and takes action thereon to her detriment. 4

Lastly, a court may award attorney’s fees to a party if the opposing side “knowingly

or recklessly raises a[n objectively] frivolous argument, or argues a meritorious claim

for the purpose of harassing an opponent.” 5

        The Court finds that, taking the facts pled in the complaint as true, Tarpeh

did not work 12 months for BB&T prior to taking leave and so was not an eligible

employee as defined by the FMLA. The Court further finds that the complaint does

not allege equitable estoppel.            Specifically, the complaint does not allege facts

showing that Tarpeh reasonably relied on any representation that he was entitled to

take FMLA leave by Market President Robert Chase or any other BB&T employee.

Out of an abundance of caution, however, the Court will allow Tarpeh to file an

amended complaint for the sole purpose of repleading his FMLA claim. Lastly, given



       2   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
       3 See 29 U.S.C. § 2611(2)(A) (defining an “eligible employee); 29 U.S.C. § 2612(a) (giving leave

requirements for an “eligible employee”).
       4   Minard v. ITC Deltacom Commc’ns, Inc., 447 F.3d 352, 359 (5th Cir. 2006).
        5 Moench v. Marquette Transp. Co. Gulf-Inland, L.L.C., 838 F.3d 586, 595 (5th Cir. 2016)

(quoting Gate Guard Servs., L.P. v. Perez, 792 F.3d 554, 561 & n.4 (5th Cir. 2015)).

                                                    2
the complexity of the equitable estoppel issue, the Court is unconvinced at this time

that Tarpeh “knowingly or recklessly raise[d] an objectively frivolous argument” and

so does not find that BB&T is entitled to attorney’s fees. 6

      For these reasons, the Court GRANTS IN PART BB&T’s motion to partially

dismiss and DISMISSES Tarpeh’s FMLA claim WITHOUT PREJUDICE. Tarpeh

must file his amended complaint within 28 days of the issuance of the order.



      IT IS SO ORDERED this 16th day of January 2020.




                                                       _________________________________
                                                       BRANTLEY STARR
                                                       UNITED STATES DISTRICT JUDGE




      6   Moench, 838 F.3d at 595 (quoting Gate Guard Servs., L.P., 792 F.3d at 561 & n.4).

                                                  3
